                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

ADVENTIST HEALTH SYSTEM SUNBELT
HEALTHCARE CORPORATION,
a Florida not for profit corporation,                   Case No.: 6:20-CV-00877-PGB-DCI

           Plaintiff,
v.

MICHAEL H. WEISS, P.C., a California
professional corporation; MICHAEL H.
WEISS, a California resident; and TOMAX
CAPITAL MANAGEMENT, INC., a
California corporation, and YEHORAM TOM
EFRATI, a California resident.

           Defendants.


              PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:

     IS                  related to pending or closed civil or criminal case(s) previously filed in
                         this Court, or any other Federal or State court, or administrative agency
                         as indicated below:
                         _________________________________________________________
                         _________________________________________________________
                         _________________________________________________________
                         _________________________________________________________

X IS NOT                 related to any pending or closed civil or criminal case filed with this
                         Court, or any other Federal or State court, or administrative agency.

     I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
ACTIONS upon each party no later than fourteen days after appearance of the party.

          Respectfully submitted this 17th day of June, 2020.

                                                /s/ Mayanne Downs
                                                Mayanne Downs as Trial Counsel
                                                Florida Bar No. 754900
                                           Jason Zimmerman
                                           Florida Bar No. 104392
                                           Joshua Bachman
                                           Florida Bar No. 98238
                                           GrayRobinson, P.A.
                                           301 East Pine Street, Suite 1400 (32801)
                                           P.O. Box 3068
                                           Orlando, Florida 32802
                                           Telephone: (407) 843-8880
                                           Facsimile: (407) 244-5690
                                           mayanne.downs@gray-robinson.com
                                           jason.zimmerman@gray-robinson.com
                                           joshua.bachman@gray-robinson.com
                                           cindi.garner@gray-robinson.com
                                           kathy.savage@gray-robinson.com

                                           Attorneys for Plaintiff, ADVENTIST HEALTH
                                           SYSTEM SUNBELT HEALTHCARE CORPORATION


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 17, 2020, a true and correct copy of the foregoing

was filed through the CM/ECF system which will serve an electronic copy on:

D. David Keller                                   Laurence J. Pino
Keller Landsberg, P.A.                            PinoNicholson, PLLC
500 East Broward Boulevard                        99 South New York Avenue
Suite 1400                                        Winter Park, Florida 32789
Fort Lauderdale, FL 33394                         ljp@pinonicholsonlaw.com
david.keller@kellerlandsberg.com                  Counsel for Defendants Tomax
Counsel for Defendants Michael H.                 Capital Management, Inc. and
Weiss and Michael H. Weiss, P.C.                  Yehoram Tom Efrati


                                           /s/ Mayanne Downs
                                           Mayanne Downs
                                           Florida Bar No. 754900




                                            2
